DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
2. 	The Information Disclosure Statement submitted on 12 October 2022 has been considered by the Examiner. 

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3. 	Claims 2-4, 13-15, 17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Maloney et al. (US 2018/0000685 A1).
Regarding claim 2, Maloney teaches a system for therapeutic application of energy to nerves within a patient ([abstract, 0028]), comprising:
 a wearable interface configured to at least partially encircle a first portion of a first limb of a subject (the wearable device 100 is configured to encircle the patient’s wrist, arm, ankle, or thigh [0030, FIG. 1]); and 
an energy applicator carried by the wearable interface (the plurality of actuators 110 [0031, FIG. 1]) and configured to apply electrical stimulation energy and vibrational energy to a nerve within the first limb of the subject (the actuators 110 may independently or collectively function to provide an electrical stimulus and a haptic stimulus to the nerves within a patient’s body [0028, 0031, FIG. 1]. Specifically, the haptic stimulation consists of vibration [0028, 0031, FIG. 1]), wherein the energy applicator comprises: 
a flexible substrate (the substrate or band 105 is constructed from an elastomeric material such as polysiloxane, polyurethane, latex, rubber, or combinations thereof [0036, 0046, FIG. 1]. Furthermore, the substrate or band 105 may be constructed of multiple layers [0046]) having a first surface configured to face toward the first limb of the subject (inward facing surface 126 [0036, FIG. 1]) and a second surface opposite the first surface (outward facing surface 128 [0044, FIG. 1]); 
a first electrode coupled to the first surface of the flexible substrate and configured as a source of the electrical stimulation energy (the actuators 110 can be positioned on the inward surface 126 to provide electrical stimulation to the patient [0028, 0045, 0049, FIG. 1]. Specifically, the actuators 110 may include or be in the form of an electrode [0082]); and 
a first piezoelectric coupled to the second surface of the flexible substrate and configured as a source of the vibrational energy (the actuators 110 can be positioned on the outward surface 128 to deliver haptic stimulation to the patient [0028, 0048-0049, 0060, FIG. 1]. Specifically, the actuator 110 may include or be in the form of a piezo-electric haptic actuator [0063]);
Maloney does not explicitly teach wherein the first electrode and the first piezoelectric are overlaid to comprise a first layered pair. 
The Examiner respectfully submits, as Maloney teaches the use of a first electrode (the actuators 110 may be in the form of an electrode [0082]) and a first piezoelectric (the actuators 110 may be in the form piezo-electric haptic actuator [0063]), configuring the first electrode and the first piezoelectric to be overlaid would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
Regarding claim 3, Maloney teaches wherein the first electrode and the first piezoelectric can be operated in unison (as stated previously in claim 2, the actuators 110 may contain an electrical stimulation electrode and a piezo-electric haptic actuator [0028, 0063, 0082]. Specifically, the actuators 110 can provide a combination of electrical and haptic stimulation to a nerve within the patient’s body [0028, 0038, 0053, 0061]).
Regarding claim 4, Maloney teaches a controller carried by the wearable interface and configured to operate the energy applicator (the wearable device 100 comprises a controller 115 that is configured to control the actuators 110 [0100]).  
Regarding claim 13, Maloney teaches a sensor carried by the wearable interface (device 100 comprises a plurality of sensors 830 that may be disposed on the wearable band 105 [0111, 0116, FIG. 1]) and configured to be in proximity of the first portion of the first limb of the subject (the sensors 830 can be disposed on or within the wearable band 105 [0111, 0116, FIG. 1]) and to output a signal for determining at least a change in blood pressure of the subject at the first limb (the sensors 830 can measure the patient’s blood pressure [0116]).
Regarding claim 14, Maloney teaches wherein the sensor comprises a blood pressure sensor (the sensors 830 may comprise a blood pressure sensor [0116]).
Regarding claim 15, Maloney teaches wherein the sensor is configured to determine heart rate (the sensors 830 are configured to determine a patient’s heart rate [0116]).
Regarding claim 17, Maloney teaches wherein the sensor comprises an electrode for measuring electrocardiography data from the first limb of the subject (electrocardiogram electrodes [0082]).
Regarding claim 20, Maloney suggests the system of claim 2. Maloney does not explicitly teach wherein the energy applicator comprises an array of layered pairs including the first layered pair and one or more additional layered pairs, each of the one or more additional layered pairs comprising an electrode coupled to the first surface of the flexible substrate and a piezoelectric coupled to the second surface of the flexible substrate.
The Examiner respectfully submits, as Maloney suggests the first layered pair (the first layered pair comprises the electrode on the first surface and piezoelectric element on the second surface [see claim 2 above]), configuring the exact number of additional layered pairs along the substrate would be a matter of duplicating the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
Regarding claim 21, Maloney teaches wherein at least one electrode of the array of layered pairs can be operated independently of its paired piezoelectric (as stated previously in claim 2, the actuators 110 may contain an electrical stimulation electrode and a piezo-electric haptic actuator [0028, 0063, 0082]. Specifically, each of the actuators 110 can function independently or collectively to provide electrical and haptic stimulation to a nerve within the patient’s body [0031, 0061]. Furthermore, the actuators 110 may be individually controlled by the controller 115 [0100]).

4. 	Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Maloney et al. in view of Wong et al. (US 2017/0157398 A1). 
Regarding claim 5, Maloney suggests the system of claim 2. Maloney does not explicitly teach wherein the flexible substrate comprises polyimide. 
The prior art by Wong is analogous to Maloney, as they both teach wearable devices that can provide nerve stimulation ([abstract, 0171]). 
Wong teaches wherein the flexible substrate comprises polyimide (the flexible substrate 906 comprises polyimide [0193]).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Maloney’s flexible substrate to comprise a polyimide material, as taught by Wong. The advantage of such modification may enhance the electrical characteristics of the skin interface or the sensation of the stimulation (see paragraph [0193] by Wong). 
Regarding claim 6, Wong teaches wherein the first electrode comprises a conductive hydrogel ([0036]).
Regarding claim 8, Wong teaches wherein the flexible substrate further comprises a conductive trace carried on the first surface, and wherein the first electrode is electrically coupled to the conductive trace (the flexible substrate 906 comprises a conductive Ag or Ag/AgCl trace 904 that is coupled with the flexible array 900 of electrodes 902 [0192-0193, FIG. 9]).

5. 	Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Maloney et al. in view of Lewin et al. (US 2015/0209564 A1). 
Regarding claim 7, Maloney suggests the system of claim 2. Maloney does not explicitly teach wherein the first piezoelectric comprises PZT. 
The prior art by Lewin is analogous to Maloney, as they both teach devices that can deliver vibrations to stimulate the patient’s nerve ([0071, 0076]). 
Lewin teaches wherein the first piezoelectric comprises PZT (the piezoelectric element 14 is constructed of lead zirconate titanate (PZT) [0054]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Maloney’s piezoelectric material to comprise PZT, as taught by Lewin. The advantage of such modification will provide a piezoelectric coefficient sufficient to enable production of low intensity and low-pressure waves from a minimal amount of excitation voltage (see paragraph [0054] by Lewin).   
Regarding claim 11, Lewin teaches wherein the piezoelectric comprises a disc (the piezoelectric element 14 comprises a disc [0054]). 

6. 	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Maloney et al. in view of Wong et al., further in view of Gadsby (US 2014/0235991 A1).
Regarding claim 9, Maloney in view of Wong suggests the system of claim 8. Maloney and Wong do not explicitly teach wherein the first electrode is electrically coupled to the conductive trace with a conductive ink.
The prior art by Gadsby is analogous Maloney, as they both teach nerve stimulators ([0036-0037]). 
Gadsby teaches wherein the first electrode is electrically coupled to the conductive trace with a conductive ink (The electrodes 30 / 40 are coupled to the conductive traces 50 [0054, FIG. 2A, FIG. 3A, FIG. 4A]. Specifically, the conductive traces 50 and the electrodes 30 / 40 are formed of a conductive ink [0063]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the electrodes suggested by Maloney in view of Wong to be coupled to the traces by a conductive ink, as taught by Gadsby. The advantage of such modification may enhance the conductivity of the electrodes and the traces. 
Regarding claim 10, Gadsby teaches wherein the conductive ink comprises silver-silver chloride ([0063]). 

7. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Maloney et al. in view of Wong et al., further in view of Day (US 2010/0015649 A1). 
Regarding claim 12, Maloney suggests the system of claim 2. Wong teaches wherein the flexible substrate further comprises a conductive trace on the second surface (the flexible substrate 906 comprises a conductive Ag or Ag/AgCl trace 904 that is coupled with the flexible array 900 of electrodes 902 [0192-0193, FIG. 9]). 
Maloney and Wong do not explicitly teach wherein the first piezoelectric is electrically coupled to the conductive trace with a conductive epoxy.
The prior art by Day is analogous to Maloney, as they both teach the use of a biosensor that can measure a patient’s blood ([abstract, 0105]). 
Day teaches wherein the first piezoelectric is electrically coupled to the conductive trace with a conductive epoxy (the piezoelectric material is a PZT that is adhered to a conductive trace [0024, 0192]. Specifically, an epoxy is used to adhere the PZT to the conductive trace [0192]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the piezoelectric material suggested by Maloney in view of Wong to be coupled to the conductive trace with an epoxy, as taught by Day. The advantage of such modification may improve the conductivity of the piezoelectric material. Furthermore, this modification may provide a secure connection between the piezoelectric material and the conductive trace. 

8. 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Maloney et al. in view of Ghaffari et al. (US 2017/0095670 A1). 
Regarding claim 16, Maloney suggests the system of claim 13. Maloney does not explicitly teach wherein the sensor is configured to determine heart rate variability.
The prior art by Ghaffari is analogous to Maloney, as they both teach wearable devices that can provide nerve stimulation (therapeutic device 170 [0038, 0040]). 
Ghaffari teaches wherein the sensor is configured to determine heart rate variability (the sensing device 110 can determine heart rate variability [0058, 0078]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Maloney’s sensor to determine heart rate variability, as taught by Ghaffari. The advantage of such modification will allow the heart rate variability data to be used to adjust the intensity and/or duration of the electrical stimulation (see paragraph [0078] by Ghaffari). 

9. 	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Maloney et al. in view of Law et al. (US 2017/0080255 A1).
	Regarding claim 18, Maloney suggests the system of claim 2. Maloney does not explicitly teach wherein the piezoelectric is configured to vibrate at a frequency of between about 20 kHz and about 1 MHz. 
	The prior art by Law is analogous to Maloney, as they both teach devices that can provide wearable devices that can provide nerve stimulation ([abstract, 0144]). 
	Law teaches wherein the piezoelectric is configured to vibrate at a frequency of between about 20 kHz and about 2 MHz (the ultrasound transducer comprises a piezoelectric material or crystal which vibrates between 20 kHz and 2 MHz [0061, 0065-0066, 0079, 0089]). 
Law does not explicitly teach wherein the piezoelectric is configured to vibrate at a frequency of between about 20 kHz and about 1 MHz. However, Applicant’s frequency range between 20 kHz and 1 MHz lies entirely within Law’s frequency range of 20 kHz to 2 MHz ([0066]). The Examiner respectfully submits that a person having ordinary skill in the art would have been led to modify Law’s frequency range to stay between 20 kHz and 1 MHz. The advantage of such modification will help reduce the amount of energy that is utilized while maintaining a frequency that is sufficient for treatment (MPEP 2144.05). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Maloney’s piezoelectric element to vibrate at a frequency between 20 kHz and 1 MHz, as suggested by Law. Specifically, this modification may improve the therapeutic effect of the nerve stimulation (see paragraph [0061-0062] by Law). 
Regarding claim 19, Maloney suggests the system of claim 2. Law teaches Law teaches wherein the piezoelectric is configured to vibrate at a frequency of between about 20 kHz and about 2 MHz (the ultrasound transducer comprises a piezoelectric material or crystal which vibrates between 20 kHz and 2 MHz [0061, 0065-0066, 0079, 0089]). 
Maloney and Law do not explicitly teach wherein the piezoelectric is configured to vibrate at a frequency of between about 20 kHz and about 700 kHz. However, Applicant’s frequency range between 20 kHz and 700 kHz lies entirely within Law’s frequency range of 20 kHz to 2 MHz ([0066]). The Examiner respectfully submits that a person having ordinary skill in the art would have been led to modify Law’s frequency range to stay between 20 kHz and 700 kHz. The advantage of such modification will help reduce the amount of energy that is utilized while maintaining a frequency that is sufficient for treatment (MPEP 2144.05). 
	

Statement on Communication via Internet
10. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        /ANKIT D TEJANI/Primary Examiner, Art Unit 3792